                                                                                        *Rec. in p drive
                                                                                        2/12/21 rg



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


              v.

                                                       No. 21-CR-40-AMD
BRYAN CHO,
                               Defendant.


LOIS BLOOM, Magistrate Judge

       Upon the application of Marshall L. Miller, Esq., counsel for Bryan Cho, a defendant in

the above-captioned case, dated February 11, 2021;

       IT IS HEREBY ORDERED, that Warden Tellez make Bryan Cho, Inmate Register No.

27140-509, available for an attorney-client protected phone call with counsel at 2:00pm on

February 11, 2021, and that Warden Tellez arrange for Mr. Cho to call counsel at that time.

 Dated: New York, NY
        February 11, 2021



                                                 SO ORDERED:


                                                 Hon. Lois Bloom
                                                 United States Magistrate Judge
